Citation Nr: 9927802	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

Left leg varicose veins are not manifested by persistent 
edema which is incompletely resolved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema; or by evidence of a moderately severe disability 
manifested by superficial veins above and below the knee with 
varicosities of the long saphenous, ranging in size from 1 to 
2 centimeters in diameter, with symptoms of pain or cramping 
on exertion and no deep circulatory involvement.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
varicose veins of the left leg have not been met.  38 
U.S.C.A.§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.104 
Diagnostic Code 7120 (1997), (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that this claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service and several VA 
examinations.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155.  Where entitlement to service connection has been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1998).

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the previous 
or the current rating criteria may apply, whichever is most 
favorable to the veteran.

The rating criteria for disease of the arteries and veins 
were revised effective January 12, 1998.  Thus, the Board 
must consider Karnas, and apply the version of the regulation 
that is most favorable to the claimant.  In this case, the RO 
provided the veteran with the revised rating criteria in a 
March 1999 Supplemental Statement of the Case.

Under Diagnostic Code 7120 the former rating criteria 
provided a 10 percent rating for a moderate disability 
manifested by varicosities of the superficial veins below the 
knee, with symptoms of unilateral pain and cramping on 
exertion.  A moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation was 
rated 20 percent disabling.

Effective January 12, 1998, the regulations utilized to 
evaluate disability from varicose veins were revised.  Under 
revised Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is rated 10 percent disabling.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  

II.  Factual Background

VA treatment reports, dating from January to November 1996, 
reflect that the veteran received treatment for unrelated 
disorders; there are no objective findings with respect to 
the service-connected disability at issue.

A December 1996 VA General Medical examination report 
reflects that the veteran gave a history of having varicose 
veins of the left leg and of ligation of the vein for 
recurrent thrombae during service.  The veteran reported that 
since he was discharged from service, he had not received any 
treatment for deep vein thrombae; with the exception of the 
issuance of an elastic stocking for swelling in the leg ( it 
was noted that the veteran did not wear them to the 
examination.)  An examination of the lower left extremity 
revealed a well-healed scar below the left groin.  There was 
no evidence of any varicosities in the left thigh.  In the 
anterior medial aspect of the left leg, there was a slightly 
dilated varicose vein.  In the posterior middle third and 
anterior medial aspect of the lower third areas of the left 
leg, there were slightly dilated and tortuous varicose veins.  
A Trendelenburg test was negative; there was no evidence of 
any stasis dermatitis or ulcer/calf muscle tenderness.  A 
neurological examination revealed atrophy of the muscles of 
the left thigh, which was associated with weakness of the 
left thigh.  There was no other significant motor deficit in 
the lower extremity; reflexes were intact.  A Babinski sign 
was negative; there was no evidence of any sensory deficit.  
The examiner entered a diagnosis of varicose veins of the 
left leg. 

Additional VA treatment reports, dating from February 1996 to 
April 1997, reflect that in April 1997, the veteran underwent 
a left knee replacement surgery; however, such records are 
devoid of any objective findings relating to the service-
connected disability at issue. 

A May 1997 VA Arteries and Vein examination report refects 
that the veteran reported having sustained an injury to his 
left leg and that he had phlebitis during service.  It was 
noted that in April 1997, he had undergone left knee 
replacement surgery.  An examination of the left lower leg 
and knee, showed significant swelling as a result of the 
prior left knee surgery.  There was no tenderness on the left 
calf muscle.  While the veteran reported having recurrent 
swelling of the left lower leg, the examiner indicated that 
he was unable to assess if the swelling was a residual of the 
phlebitis or the left knee surgery.  There was no evidence of 
any phlebitis or tenderness of the calf muscle.  Circulation 
of the left lower leg was normal; peripheral pulses were not 
diminished.  The examiner concluded that there was no 
evidence of any left femoral thrombophlebitis, and that the 
left leg was swollen as a result of the previous left knee 
surgery. 

During a November 1997 hearing before the undersigned Board 
member at the RO in Cleveland, Ohio, the veteran testified 
that he wore an elastic stocking above the knee for his 
varicose veins, which were located in the calf area of the 
left leg.  He testified that he had infrequent swelling of 
the left leg (about once every other month.)

An examination report submitted by Richard Graham, M.D., 
dated in December 1997, reflects that the veteran had been 
treated at the Internal Medicine Cline at the local VA 
hospital for chronic venous insufficiently and had been 
issued anti-embolism stockings.  The veteran was instructed 
to remain on a low fat diet and to keep his legs elevated as 
much as possible. 

VA treatment reports, dating from June 1997 to October 1998, 
are devoid of any objective findings relating to the 
disability at issue.

A January 1999 VA Arteries and Vein examination report 
reflects that the veteran's claims file was reviewed and that 
a history with respect to his service-connected varicose 
veins of the left leg was reported in detail.  The veteran 
complained of a steady constant pain to both legs.  He 
indicated that he had swelling of the left leg for which he 
had been issued elastic stockings, but that he did not 
elevate his leg or take anti-coagulants.  It was noted that 
the varicose veins had not caused any interference with daily 
activities.  While the veteran walked with a cane during the 
examination, it was noted to have been predominately related 
to his back.  

An examination of the left lower extremity in January 1999, 
reflects that the veins in the posterior aspect of the lower 
third, middle, upper third and anteromedial aspect of the 
lower-third areas of the left thigh were slightly dilated and 
slightly tortuous.  There was no evidence of any swelling or 
edema of the left leg.  The circumference of the leg was 
slightly less than that of the right leg.  In this regard, 
the circumference of the left mid-calf was 14. 5 inches as 
compared to 15 inches on the right leg.  There was no 
evidence of any stasis dermatitis, ulcers, pigmentation, 
eczema, or palpable tenderness over the varicose veins.  
Pedal pulsations were good, bilaterally.  An ultrasound of 
the left leg revealed no evidence of any deep venous 
thrombosis.  The veteran was diagnosed as having varicose 
veins of the left lower extremity. 

III.  Analysis

Upon review of the medical evidence of record, the Board 
finds that an evaluation in excess of 10 percent for the 
service-connected varicose veins of the left leg pursuant to 
either the old or new rating criteria is not warranted.  In 
this regard, the medical evidence does not show persistent 
edema, incompletely relieved by elevation of extremity with 
or without beginning stasis pigmentation or eczema, so that a 
20 percent rating under the criteria in effect subsequent to 
January 12, 1998 is warranted.  In addition, the medical 
evidence does not show that a 20 percent rating is warranted 
under the regulations in effect prior to that date as there 
is no evidence of moderately severe varicose veins, involving 
superficial veins above and below the knee.

In reaching the foregoing conclusion, the Board finds it 
significant that while the veteran complained of constant 
left leg pain during a January 1999 VA examination, there 
were no current findings of any edema, stasis pigmentation or 
ulcers, marked distortion, sacculation, stasis or eczema.  
There were good peripheral pulses noted.  In addition, the 
veteran indicated that he did not elevate his left leg, and 
that over the years, he had not received any medical 
treatment for the varicose veins of the left leg with the 
exception of the issuance of elastic stockings, which he did 
not wear.  As the ratings in effect subsequent to January 12, 
1998 specifically provide a 10 percent rating for symptoms 
relieved by elevation of the extremity or compression 
hosiery, a 10 percent rating under those regulations has been 
demonstrated.  However, as a rating greater than 10 percent 
is not shown under either regulation, an increased rating is 
not warranted for the service-connected varicose veins of the 
left leg. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for varicose veins of 
the left leg is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

